Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 28 May 2020. 
Claims 1, 8, 12, and 15 were amended 28 May 2020. 
Claims 16-20 were cancelled 28 May 2020. 
Claims 1-15 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-15 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites store missing outcome instructions and execute the missing outcome instructions to evaluate records of a call center to store electronic records of calls from a user site to the call center and each record includes at least a situation attribute filed and an outcome attribute field; identify records of the stored records which include, at least one of, a value in the situation attribute or case note text but no value in the outcome attribute; impute an outcome to the outcome attribute field of each identified record of the stored electronic records using at least one of the situation attributes and the case not text to predict the missing outcome and store the identified electronic records that include the imputed outcomes. 
Independent claim 15 recites identifying stored records, which include at least a situation attribute field and an outcome attribute field, that have at least one of a situation attribute and case note text and no outcome attribute; determining whether the situation attribute field includes a structured situation string or a reference to a case note in response to the situation attribute field including a situation attribute; performing a structured situation string analysis to impute an outcome to one or more of the records missing an outcome attribute in response to the situation attribute field including the structured situation string; preforming a case note analysis to impute an outcome to one or more of the records missing an outcome attribute in response to at least one of the situation attribute field including the reference to the case note including the case note text; employing records with outcome attributes and imputed outcome attributes to generate predictive models; employing the predictive models to predict a health state of a user; inputting the predicted health state of the user to a record of the identified records and storing the record with the imputed predicted health state of the user.  
The recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating outcomes through the use of imputations from records and analysis. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computing system”, “memory device”, “processor”, “storage device”, and “system”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2 and 
Page 2, where “In one aspect, a computing system includes a memory device configured to store missing outcome instructions and a processor configured to execute the missing outcome instructions. The instructions cause the processor to: evaluate records stored on a storage device of a call center of a system, wherein the storage device is configured to store electronic records of calls from a user site to the call center”
Page 5, where “Returning to FIGURE 2, the computing system 204 includes a hardware processor 206 (e.g., a central processing unit (CPU), a microprocessor, or the like). The computing system 204 further includes a computer readable storage medium ("memory") 20 (which excludes transitory medium) such as physical memory and/or other non-transitory memory. The computing system 204 further includes an output device(s) 210 such as a display monitor, a speaker, etc., an input device(s) 212 such as a mouse, a keyboard, a microphone, etc. The computing system 204 is in communication with the storage device 10 114 (FIGURE 1) at the call center 106. The computing system 204 may include the storage device 114 or be separate therefrom.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claims 8 and 13 further recite the training of the predictive model, however this is directed to insignificant extra solution activity as the training is completed on a generic computing system as shown in the specification page 6. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2004/0083452 A1) in view of Iliff (US 2012/0035962 A1).


CLAIM 1-
Minor teaches the limitations of: 
A computing system comprising: a memory device configured to store missing outcome instructions and a processor configured to execute the missing outcome instructions which causes the processor to (Minor teaches predicting on a computing system if missing values are present in input data based on models (i.e., instructions) run on the computing system which data sources that are stored in the RDBMS (i.e., memory device) (para [0018, 0020, 0050])
identify records of the stored records which include, at least one of a value in the situation attribute (Minor teaches that the health records are stored and sequenced to calculate data points (i.e., values) (para [0064]))
and impute an outcome to the outcome attribute field of each identified record of the stored electronic records using at least one of the situation attributes and the case note text to predict the missing outcome (Minor teaches that based on the patient records an output value is calculated to predict a patient outcome such as immune response based on genomic information (i.e., situation attribute) and clinical information (i.e., case note text) (para [0057, 0072]) wherein the predictions may be estimations of missing values (para [00163]))

Minor does not explicitly teach however Iliff teaches:
evaluate records stored on a storage device of a call center of a system (Iliff teaches that the patient’s previous call is stored and saved to their medical record (para [0272]) and the system updates the data being processed by the system on removable storage devices (para [0554]))
wherein the storage device is configured to store electronic records of calls from a user site to the call center and each record includes at least a situation attribute field and an outcome attribute field (Iliff teaches that the system stores the patient records and are able to determine that the patient’s voice matches in a verification process by a true or false state (i.e., situation attribute field) (para [0271-0274]) which may then proceed to the voice sampling not passing matching criteria (i.e., outcome attribute field) (para [0267]))
and store the identified electronic records that include the imputed outcomes in the storage device (The identified outcome of the state of the voice authentication is stored in the electronic health record (para [0271-0274, 0267]) and the system updates the data being processed by the system on removable storage devices (para [0554]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Minor to integrate the application of storing patient-specific information such as call data of Iliff with the motivation of making it easy for the user to receive patient-specific treatment advice more accessibly (see: Iliff, paragraph 4). 

CLAIM 2-
Minor in view of Iliff teaches the limitations of claim 1. Regarding claim 2, Minor further teaches: 
wherein the situation attribute is from a group consisted of a structured situation string and a reference to a case note, and the processor is further configured to identify whether the situation attribute is the structured situation string or the reference to the case note (Minor teaches that the text mining module (i.e., structured string or case note as shown in the specification are text strings (page 8)) is used to identify relationship interactions (i.e., identification of the string or reference text) that are then given values (i.e., attributes) (para [0062, 0078]))

CLAIM 3-
Minor in view of Iliff teaches the limitations of claim 2. Regarding claim 3, Iliff further teaches: 
in response to identifying the situation attribute as the structured situation string and no case note available, the processor is further configured to determine the outcome to impute to the record using a look up table which maps structured situation strings to imputed outcomes (Iliff teaches the use of a lookup table only using string data taken from a previous table and not textual information (i.e., case notes) to determine predicted treatment outcomes (that are associated with values (para [0435])  based on the string (para [0347-0353]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Minor to integrate the application of storing patient-specific information and comparing the data of Iliff with the motivation of making it easy for the user to receive patient-specific treatment advice in a more accurate manner (see: Iliff, paragraph 4). 


CLAIM 4-
Minor in view of Iliff teaches the limitations of claim 2. Regarding claim 4, Minor further teaches: 
in response to at least one of identifying the situation attribute as the reference to the case note and identifying the database has the case note text (Minor teaches that the data source selection is used to identify and weight data sources (which may be text) for the prediction tasks which include the attribute values (para [0066, 0070]))
the processor is further configured to determine a distribution of a first set of outcome attributes of reference records with both an outcome and a case note (Minor teaches that when parsing the text database (which includes reference data sources) data is extracted into input and output variables (and the input variables include that of text, while the output variables are the prediction values) (para [0059, 0061, 0157])), and determine whether the distribution is balanced across outcome attributes based on a predetermined threshold level (Minor teaches that based on the outcomes and missing value predictions, the system is iteratively run to balance the predictive data so that there is a pre-defined threshold value of corrective difference (i.e., distribution balance) (para [0163]))

CLAIM 5-
Minor in view of Iliff teaches the limitations of claim 4. Regarding claim 5, Minor further teaches: 
in response to determining the distribution is balanced, the processor creates a set of only one new predictive model for the balanced distribution of outcome attributes (Minor teaches that based on the outcomes and missing value predictions, the system is iteratively run to balance the predictive data so that there is a pre-defined threshold value of corrective difference (i.e., distribution balance) to update the predictive model (i.e., new predictive model) (para [0163]))

CLAIM 6-
Minor in view of Iliff teaches the limitations of claim 4. Regarding claim 6, Iliff further teaches: 
in response to determining the distribution is not balanced and the first set can be decomposed into a second smaller set of outcome attributes, the processor decomposes the outcomes of the first set into the second smaller set (Iliff teaches that sensitivity values are selected at lower than 100% (i.e., unbalanced) to run the algorithm at a more precise smaller set of disease prediction outcomes (para [0533]))
and creates a set of multiple new predictive models, one for each of the outcomes in the second smaller set (Iliff teaches that for each smaller set of thresholds, a new algorithm may be independently trained (i.e., predictive model in the specification is an algorithm with a sensitivity level threshold (page 9)) (para [0532-0533, 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Minor to integrate the application of storing patient-specific information and comparing the data using differently programmed predictive algorithms of Iliff with the motivation of making it easy for the user to receive patient-specific treatment advice in a more accurate manner (see: Iliff, paragraph 4). 

CLAIM 7-
Minor in view of Iliff teaches the limitations of claim 4. Regarding claim 6, Iliff further teaches: 
in response to determining the distribution is not balanced and the first set cannot be decomposed into a second smaller set of outcome attributes, the processor groups the outcome attributes into a third set of balanced outcome attributes, which is smaller than the first set, and creates a set of only one new predictive model groups (Iliff teaches that sensitivity values are selected at lower than 100% (i.e., unbalanced) to run the algorithm at a more precise smaller set of disease prediction outcomes and that the sensitivity values can be set at even a second smaller set (para [0533]) and that for each smaller set of thresholds, a new algorithm may be independently trained (i.e., predictive model in the specification is an algorithm with a sensitivity level threshold (page 9)) and can independently output multiple set of values based on how many algorithms are run (para [0512-0515, 0532-0534])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Minor to integrate the application of storing patient-specific information and comparing the data using differently programmed predictive algorithms of Iliff with the motivation of making it easy for the user to receive patient-specific treatment advice in a more accurate manner (see: Iliff, paragraph 4). 


CLAIM 8-
Minor in view of Iliff teaches the limitations of claim 5. Regarding claim 8, Minor further teaches: 

wherein the processor is further configured to train the set of new predictive models with a training set of case notes with a known outcome (Minor teaches that the predictive model is trained using the training set of the x-variables (i.e., the textual information) (para [0125, 0152]), and that the predictive models are iteratively trained to create new versions of the predictive model (para [0163]) 

CLAIM 9-
Minor in view of Iliff teaches the limitations of claim 8. Regarding claim 9, Minor further teaches: 
wherein the processor is further configured to test the trained set of new predictive models with a testing set of case notes with a known outcome (In general, to determine test or validation error, the model determined with the training set is applied to an independent set of data (the test or validation set) which has known Y-outcome values. The model is applied to the X-profile of the test set to determine the Y-profile. The calculated Y-profile is then compared with the known Y-profile to calculate the test or validation error, and the test or validation error is then examined to determine whether it is within the preset, acceptable range of error permitted by the model. If the test or validation error is within the predefined limits of the error range, than the model passes the validation test. Otherwise, it may be determined that the model needs further revision, or other factors prevent the model from being used with the test profile (para [0124]))

CLAIM 10-
Minor in view of Iliff teaches the limitations of claim 9. Regarding claim 10, Minor further teaches: 

wherein the processor is further configured to employ the trained and tested set of new predictive models to impute outcome attributes for each record with the situation attribute or a case note but no outcome attribute (Minor teaches that using the x-variables (i.e., clinical attributes and textual variables) the computing system uses the trained and tested new model for parsing the medical record to test it and then uses it for new data that does not have an already calculated y variable (outcome attribute) this is iteratively done so that there are multiple new models that employ this training and testing method (para [0124-0126, 0163]))

CLAIM 11-
Minor in view of Iliff teaches the limitations of claim 10. Regarding claim 11, Minor further teaches: 
wherein the processor is further configured to blend the outcome attributes parts into a single outcome attribute in response to the set of new predictive models including multiple outcome attributes (Minor teaches the use of cross-validation to create a y-profile that blends the known y-values and predicted y-values (wherein the y variables are the outcome variables that are outputted from the inputted x variables) to create each set of the new iteratively produced predictive model  (para [0124-0127, 0163]))

CLAIM 12-
Minor in view of Iliff teaches the limitations of claim 10. Regarding claim 12, Minor further teaches: 

wherein the processor is further configured to confirm at least one of the imputed outcomes (Minor teaches that the known outputs are validated (i.e., confirmed) (para [0124-0127]))

CLAIM 13-
Minor in view of Iliff teaches the limitations of claim 1. Regarding claim 13, Minor further teaches: 
wherein the memory device is further configured to store predictive models, including the trained and tested set of predictive models, (Minor teaches that the trained and testing vectors are stored (para [0144]), and that the corresponding models are used by the system (para [0071]) that have been trained and tested (para [0124-0127])) 

Minor does not explicitly teach however Iliff teaches: 
and the processor is further configured to execute the stored predictive models to predict, for a user of the system, a risk of emergency transport based on the predictive models (Iliff teaches that stored versions of the algorithm are used (i.e., predictive models) (para [0567]) and based on the algorithms an emergency procedures are indicated to need t be initiated is determined based on the predicted state (para [0232]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Minor to integrate the application of storing patient-specific information and comparing the data using differently programmed predictive algorithms of Iliff with the motivation of making it easy for the user to receive patient-specific treatment advice in a more accurate manner (see: Iliff, paragraph 4). 

CLAIM 14-
Minor in view of Iliff teaches the limitations of claim 13. Regarding claim 14, Iliff further teaches: 

wherein the processor is further configured to generate and transmit a notification to a clinical site in response to the predicted outcome indicating a user’s at risk of transportation to a healthcare facility within a specified time period (Iliff teaches that the patient is connected to the nearest emergency services based on the prediction of their critical illness that needs direct attention and based on the communication transportation to the facility is arranged immediately the same day (wherein the specification recites that the specified time period is within 30 days (page 6)) (i.e., (para [0227-0232]) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Minor to integrate the application of storing patient-specific information and comparing the data using differently programmed predictive algorithms of Iliff with the motivation of making it easy for the user to receive patient-specific treatment advice in a more accurate manner (see: Iliff, paragraph 4). 

CLAIM 15-
Minor teaches the limitations of: 
identifying stored records, which include at least a situation attribute field and an outcome attribute field that have at least one of a situation attribute and case note text in a case note database and no outcome attribute (Minor teaches that based on the patient records an output value is calculated to predict a patient outcome such as immune response based on genomic information (i.e., situation attribute) and clinical information (i.e., case note text) (para [0057, 0072]) wherein the predictions may be estimations of missing outcome values (para [00163]))
determining whether the situation attribute field includes a structured situation string or a reference to a case note in response to the situation attribute field including a situation attribute (Minor teaches that the health records are stored and sequenced to calculate data points (i.e., attribute values) based on text strings or unstructured text (para [0061, 0062,0064]))
performing a structured situation string analysis to impute an outcome to one or more of the records missing an outcome attribute in response to the situation attribute field including the structured situation string (Minor teaches that the text mining module (i.e., structured string or case note as shown in the specification are text strings (page 8)) is used to identify relationship interactions (i.e., identification of the string or reference text) that are then given values (i.e., attributes) when calculating the missing outcome values (para [0062, 0078, 00163]))
performing a case note analysis to impute an outcome to one or more of the records missing an outcome attribute in response to at least one of the situation attribute field including the reference to the case note and the case note database including the case note text  (Minor teaches that the text mining module (i.e., structured string or case note as shown in the specification are text strings (page 8)) is used to identify relationship interactions (i.e., identification of the string or reference text) that are then given values (i.e., attributes) when calculating the missing outcome values (para [0062, 0078, 00163]))
employing records with outcome attributes and imputed outcome attributes to generate predictive models (The ETL module then loads the data into the RDBMS (i.e ., relational database management system) in a form that is usable in the GSMILES process, e.g., the input and output variables according to the GSMILES model. Specifically, the ETL module loads the extracted (and preferably preprocessed) data into the RDBMS in fields corresponding to the input and output variables for the entities to which the data relate (para [0059]); wherein the GSMILES is the predictive model that includes various corresponding predictive models (para [0071]))
Minor does not explicitly teach however Iliff teaches:
employing the predictive models to predict a health state of a user (Iliff teaches the use of algorithms (i.e., predictive models) to determine predicted treatment outcomes (that are associated with values (para [0435])  based on the string (para [0347-0353]))
imputing the predicted health state of the user to a record of the identified records and storing the record with the imputed predicted health state of the user (The system determines that a predicted medical condition exists and it is added and stored to a medical record associated with the user (para [0281, 0253]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Minor to integrate the application of storing patient-specific information and comparing the data of Iliff with the motivation of making it easy for the user to receive patient-specific treatment advice in a more accurate manner (see: Iliff, paragraph 4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyland (US 2013/0297973 A1) teaches the testing and validating of a predictive program for patient health outcomes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626     

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626